716 N.W.2d 589 (2006)
TAXPAYERS OF MICHIGAN AGAINST CASINOS and Laura Baird, State Representative in her official capacity, Plaintiffs-Appellants,
v.
The STATE of Michigan, Defendant-Appellee, and
Gaming Entertainment, LLC and Little Traverse Bay Bands of Odawa Indians, Intervening Defendants-Appellees, and
North American Sports Management Co., Intervening Defendant.
Docket No. 129816. COA No. 225017.
Supreme Court of Michigan.
July 13, 2006.
On order of the Chief Justice the motion by the Little River Band of Ottawa Indians, the Pokagon Band of Potawatomi Indians and the Nottawaseppi Huron Band of the Potawatomi for leave to file a brief amicus curiae is considered and it is GRANTED.